


Exhibit 10.19

 


EMPLOYMENT AGREEMENT


 

EMPLOYMENT AGREEMENT (“Agreement”) dated as of December 2, 2008 between Arch
Capital Group Ltd., a Bermuda corporation (the “Company”), and Paul B. Ingrey
(the “Executive”).

 

The parties hereto agree as follows:

 


ARTICLE 1


 


DEFINITIONS


 


SECTION 1.01.  DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS
HAVE THE MEANINGS SET FORTH BELOW:


 

“Base Salary” has the meaning set forth in Section 4.01.

 

“Cause” means (a) theft or embezzlement by the Executive with respect to the
Company or its Subsidiaries; (b) malfeasance or gross negligence in the
performance of the Executive’s duties; (c) the commission by the Executive of
any felony or any crime involving moral turpitude; (d) willful or prolonged
absence from work by the Executive (other than by reason of disability due to
physical or mental illness) or failure, neglect or refusal by the Executive to
perform his duties and responsibilities without the same being corrected within
ten (10) days after being given written notice thereof; (e) continued and
habitual use of alcohol by the Executive to an extent which materially impairs
the Executive’s performance of his duties without the same being corrected
within ten (10) days after being given written notice thereof; (f) the
Executive’s use of illegal drugs without the same being corrected within ten
(10) days after being given written notice thereof; or (g)  the material breach
by the Executive of any of the covenants contained in this Agreement.

 

“Confidential Information” means information that is not generally known to the
public and that was or is used, developed or obtained by the Company or its
Subsidiaries in connection with their business.  It shall not include
information (a) required to be disclosed by court or administrative order,
(b) lawfully obtainable from other sources or which is in the public domain
through no fault of the Executive; or (c) the disclosure of which is consented
to in writing by the Company.

 

“Date of Termination” has the meaning set forth in Section 5.03.

 

“Employment Period” has the meaning set forth in Section 2.01.

 

--------------------------------------------------------------------------------


 

“Intellectual Property” has the meaning set forth in Section 7.01.

 

“Notice of Termination” has the meaning set forth in Section 5.02.

 

“Noncompetition Period” has the meaning set forth in Section 9.01.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, an estate, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

 

“Permanent Disability” means those circumstances where the Executive is unable
to continue to perform the usual customary duties of his assigned job or as
otherwise assigned in accordance with the provisions of this Agreement for a
period of six (6) months in any twelve (12) month period because of physical,
mental or emotional incapacity resulting from injury, sickness or disease.  Any
questions as to the existence of a Permanent Disability shall be determined by a
qualified, independent physician selected by the Company and approved by the
Executive (which approval shall not be unreasonably withheld).  The
determination of any such physician shall be final and conclusive for all
purposes of this Agreement.

 

“Reimbursable Expenses” has the meaning set forth in Section 4.04.

 

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, partnership, limited liability company, association or other
business entity of which (a) if a corporation, fifty (50) percent or more of the
total voting power of shares of stock entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or combination
thereof; or (b) if a partnership, limited liability company, association or
other business entity, fifty (50) percent or more of the partnership or other
similar ownership interest thereof is at the time owned or controlled, directly
or indirectly, by any Person or one or more Subsidiaries of that Person or a
combination thereof.  For purposes of this definition, a Person or Persons will
be deemed to have a fifty (50) percent or more ownership interest in a
partnership, limited liability company, association or other business entity if
such Person or Persons are allocated fifty (50) percent or more of partnership,
limited liability company, association or other business entity gains or losses
or control the managing director or member or general partner of such
partnership, limited liability company, association or other business entity.

 

2

--------------------------------------------------------------------------------


 


ARTICLE 2


 


EMPLOYMENT


 


SECTION 2.01.  EMPLOYMENT.  THE COMPANY SHALL EMPLOY THE EXECUTIVE, AND THE
EXECUTIVE SHALL ACCEPT EMPLOYMENT WITH THE COMPANY, UPON THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT FOR THE PERIOD BEGINNING ON THE DATE
HEREOF AND ENDING AS PROVIDED IN SECTION 5.01.  THE PERIOD BEGINNING ON THE DATE
HEREOF AND ENDING AS PROVIDED IN SECTION 5.01 IS REFERRED TO HEREIN AS THE
“EMPLOYMENT PERIOD.”


 


ARTICLE 3


 


POSITION AND DUTIES


 


SECTION 3.01.  POSITION AND DUTIES.  THE EXECUTIVE SHALL SERVE AS CHAIRMAN OF
THE COMPANY AND SENIOR ADVISOR TO THE CHIEF EXECUTIVE OFFICER OF THE COMPANY,
REPORTING TO THE BOARD OF DIRECTORS OF THE COMPANY.  AS PART OF SUCH ENGAGEMENT,
THE EXECUTIVE SHALL NOT BE REQUIRED TO BE INVOLVED IN ANY ASPECT OF THE
OPERATION OR DAY-TO-DAY MANAGEMENT OF THE COMPANY.


 


ARTICLE 4


 


BASE SALARY AND BENEFITS


 


SECTION 4.01.  BASE SALARY.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE’S BASE
SALARY (THE “BASE SALARY”) WILL BE PAID AT THE RATE OF (A) $750,000 PER ANNUM
FROM THE DATE HEREOF THROUGH OCTOBER 23, 2004 AND (B) $250,000 PER ANNUM FROM
OCTOBER 24, 2004 THROUGH THE REMAINDER OF THE EMPLOYMENT PERIOD.  THE BASE
SALARY WILL BE PAYABLE MONTHLY ON THE 15TH DAY OF EACH MONTH, TWO WEEKS IN
ARREARS AND TWO WEEKS IN ADVANCE.  THE EXECUTIVE ACKNOWLEDGES THAT, AS AN
OFFICER OF THE COMPANY, HE WILL NOT BE ENTITLED TO ANY ADDITIONAL COMPENSATION
FOR HIS SERVICE AS A MEMBER OF THE BOARD OF DIRECTORS OF THE COMPANY.


 


SECTION 4.02.  BENEFITS.  IN ADDITION TO THE BASE SALARY, THE EXECUTIVE SHALL BE
ENTITLED TO BENEFITS UNDER ANY PLAN OR ARRANGEMENT AVAILABLE GENERALLY FOR
SENIOR EXECUTIVE OFFICERS OF THE COMPANY, SUBJECT TO AND CONSISTENT WITH THE
TERMS AND CONDITIONS AND OVERALL ADMINISTRATION OF SUCH PLANS AS SET FORTH FROM
TIME TO TIME IN THE APPLICABLE PLAN DOCUMENTS.


 


SECTION 4.03.  EXPENSES.  THE COMPANY SHALL REIMBURSE THE EXECUTIVE FOR ALL
REASONABLE EXPENSES INCURRED BY HIM (INCLUDING FIRST CLASS AIRFARE) IN THE
COURSE OF PERFORMING HIS DUTIES UNDER THIS AGREEMENT WHICH ARE CONSISTENT WITH
THE COMPANY’S POLICIES IN EFFECT FROM TIME TO TIME WITH RESPECT TO TRAVEL,
ENTERTAINMENT AND OTHER BUSINESS EXPENSES, (“REIMBURSABLE

 

3

--------------------------------------------------------------------------------


 


EXPENSES”), SUBJECT TO THE COMPANY’ REQUIREMENTS WITH RESPECT TO REPORTING AND
DOCUMENTATION OF EXPENSES.  IN ADDITION, UPON THE EXECUTIVE’S REASONABLE
REQUEST, ANY PRIVATE AIRCRAFT OWNED OR LEASED BY THE COMPANY OR ITS SUBSIDIARIES
FROM TIME TO TIME (IF ANY) SHALL BE MADE AVAILABLE TO HIM DURING THE EMPLOYMENT
PERIOD AT THE COMPANY’S EXPENSE FOR TRAVEL BETWEEN BERMUDA AND THE EXECUTIVE’S
PRIVATE RESIDENCE.


 


ARTICLE 5


 


TERM AND TERMINATION


 


SECTION 5.01.  TERM.  THE EMPLOYMENT PERIOD SHALL CONTINUE FOR AN INDEFINITE
PERIOD UNTIL TERMINATED (A) BY EITHER PARTY BY PROVIDING AT LEAST SIX MONTHS’
PRIOR WRITTEN NOTICE TO THE OTHER PARTY, PROVIDED THAT SUCH NOTICE MAY NOT BE
GIVEN PRIOR TO OCTOBER 24, 2007, SUCH NOTICE TO BE EFFECTIVE SIX MONTHS
THEREAFTER, (B) UPON THE EXECUTIVE’S DEATH OR PERMANENT DISABILITY, OR (C) BY
THE COMPANY FOR CAUSE.


 


SECTION 5.01.  NOTICE OF TERMINATION.  ANY TERMINATION BY THE COMPANY FOR
PERMANENT DISABILITY OR CAUSE SHALL BE COMMUNICATED BY WRITTEN NOTICE OF
TERMINATION TO THE OTHER PARTY HERETO.  FOR PURPOSES OF THIS AGREEMENT, A
“NOTICE OF TERMINATION” SHALL MEAN A NOTICE WHICH SHALL INDICATE THE SPECIFIC
TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON AND SHALL SET FORTH IN
REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR
TERMINATION OF EMPLOYMENT UNDER THE PROVISION INDICATED.


 


SECTION 5.02.  DATE OF TERMINATION.  “DATE OF TERMINATION” SHALL MEAN (A) IF THE
EMPLOYMENT PERIOD IS TERMINATED AS A RESULT OF A PERMANENT DISABILITY, FIVE
(5) DAYS AFTER A NOTICE OF TERMINATION IS GIVEN, (B) IF THE EMPLOYMENT PERIOD IS
TERMINATED PURSUANT TO SECTION 5.01(A), THE DATE SPECIFIED IN THE NOTICE OF
TERMINATION, AND (C) IF THE EMPLOYMENT PERIOD IS TERMINATED FOR ANY OTHER REASON
(INCLUDING FOR CAUSE), THE DATE DESIGNATED BY THE COMPANY IN THE NOTICE OF
TERMINATION.


 


ARTICLE 6


 


CONFIDENTIAL INFORMATION


 


SECTION 6.01.  NONDISCLOSURE AND NONUSE OF CONFIDENTIAL INFORMATION.  THE
EXECUTIVE WILL NOT DISCLOSE OR USE AT ANY TIME DURING OR AFTER THE EMPLOYMENT
PERIOD ANY CONFIDENTIAL INFORMATION OF WHICH THE EXECUTIVE IS OR BECOMES AWARE,
WHETHER OR NOT SUCH INFORMATION IS DEVELOPED BY HIM, EXCEPT TO THE EXTENT THAT
SUCH DISCLOSURE OR USE IS DIRECTLY RELATED TO AND REQUIRED BY THE EXECUTIVE’S
PERFORMANCE OF DUTIES ASSIGNED TO THE EXECUTIVE PURSUANT TO THIS AGREEMENT. 
UNDER ALL CIRCUMSTANCES AND AT ALL TIMES, THE EXECUTIVE WILL TAKE ALL
APPROPRIATE

 

4

--------------------------------------------------------------------------------


 


STEPS TO SAFEGUARD CONFIDENTIAL INFORMATION IN HIS POSSESSION AND TO PROTECT IT
AGAINST DISCLOSURE, MISUSE, ESPIONAGE, LOSS AND THEFT.


 


ARTICLE 7


 


INTELLECTUAL PROPERTY


 


SECTION 7.01.  OWNERSHIP OF INTELLECTUAL PROPERTY.  IN THE EVENT THAT THE
EXECUTIVE AS PART OF HIS ACTIVITIES ON BEHALF OF THE COMPANY GENERATES, AUTHORS
OR CONTRIBUTES TO ANY INVENTION, DESIGN, NEW DEVELOPMENT, DEVICE, PRODUCT,
METHOD OF PROCESS (WHETHER OR NOT PATENTABLE OR REDUCED TO PRACTICE OR
COMPRISING CONFIDENTIAL INFORMATION), ANY COPYRIGHTABLE WORK (WHETHER OR NOT
COMPRISING CONFIDENTIAL INFORMATION) OR ANY OTHER FORM OF CONFIDENTIAL
INFORMATION RELATING DIRECTLY OR INDIRECTLY TO THE BUSINESS OF THE COMPANY AS
NOW OR HEREINAFTER CONDUCTED (COLLECTIVELY, “INTELLECTUAL PROPERTY”), THE
EXECUTIVE ACKNOWLEDGES THAT SUCH INTELLECTUAL PROPERTY IS THE SOLE AND EXCLUSIVE
PROPERTY OF THE COMPANY AND HEREBY ASSIGNS ALL RIGHT TITLE AND INTEREST IN AND
TO SUCH INTELLECTUAL PROPERTY TO THE COMPANY.  ANY COPYRIGHTABLE WORK PREPARED
IN WHOLE OR IN PART BY THE EXECUTIVE DURING THE EMPLOYMENT PERIOD WILL BE DEEMED
“A WORK MADE FOR HIRE” UNDER SECTION 201(B) OF THE COPYRIGHT ACT OF 1976, AS
AMENDED, AND THE COMPANY WILL OWN ALL OF THE RIGHTS COMPRISED IN THE COPYRIGHT
THEREIN.  THE EXECUTIVE WILL PROMPTLY AND FULLY DISCLOSE ALL INTELLECTUAL
PROPERTY AND WILL COOPERATE WITH THE COMPANY TO PROTECT THE COMPANY’S INTERESTS
IN AND RIGHTS TO SUCH INTELLECTUAL PROPERTY (INCLUDING PROVIDING REASONABLE
ASSISTANCE IN SECURING PATENT PROTECTION AND COPYRIGHT REGISTRATIONS AND
EXECUTING ALL DOCUMENTS AS REASONABLY REQUESTED BY THE COMPANY, WHETHER SUCH
REQUESTS OCCUR PRIOR TO OR AFTER TERMINATION OF EXECUTIVE’S EMPLOYMENT
HEREUNDER).


 


ARTICLE 8


 


DELIVERY OF MATERLALS UPON TERMINATION OF EMPLOYMENT


 


SECTION 8.01.  DELIVERY OF MATERIALS UPON TERMINATION OF EMPLOYMENT.  AS
REQUESTED BY THE COMPANY, FROM TIME TO TIME AND UPON THE TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY FOR ANY REASON, THE EXECUTIVE WILL
PROMPTLY DELIVER TO THE COMPANY ALL COPIES AND EMBODIMENTS, IN WHATEVER FORM OR
MEDIUM, OF ALL CONFIDENTIAL INFORMATION OR INTELLECTUAL PROPERTY IN THE
EXECUTIVE’S POSSESSION OR WITHIN HIS CONTROL (INCLUDING WRITTEN RECORDS, NOTES,
PHOTOGRAPHS, MANUALS, NOTEBOOKS, DOCUMENTATION, PROGRAM LISTINGS, FLOW CHARTS,
MAGNETIC MEDIA, DISKS, DISKETTES, TAPES AND ALL OTHER MATERIALS CONTAINING ANY
CONFIDENTIAL INFORMATION OR INTELLECTUAL PROPERTY) IRRESPECTIVE OF THE LOCATION
OR FORM OF SUCH MATERIAL AND, IF REQUESTED BY THE COMPANY, WILL PROVIDE THE
COMPANY WITH WRITTEN CONFIRMATION THAT ALL SUCH MATERIALS HAVE BEEN DELIVERED TO
THE COMPANY.

 

5

--------------------------------------------------------------------------------


 


ARTICLE 9


 


NONCOMPETITION AND NONSOLICITATION


 


SECTION 9.01.  NONCOMPETITION.  THE EXECUTIVE ACKNOWLEDGES THAT DURING HIS
EMPLOYMENT WITH THE COMPANY, HE WILL BECOME FAMILIAR WITH TRADE SECRETS AND
OTHER CONFIDENTIAL INFORMATION CONCERNING THE COMPANY, THEIR SUBSIDIARIES AND
THEIR RESPECTIVE PREDECESSORS, AND THAT HIS SERVICES WILL BE OF SPECIAL, UNIQUE
AND EXTRAORDINARY VALUE TO THE COMPANY.  IN ADDITION, THE EXECUTIVE HEREBY
AGREES THAT AT ANY TIME DURING THE EMPLOYMENT PERIOD, AND FOR A PERIOD ENDING
TWO (2) YEARS AFTER THE DATE OF TERMINATION (THE “NONCOMPETITION PERIOD”), HE
WILL NOT DIRECTLY OR INDIRECTLY OWN, MANAGE, CONTROL, PARTICIPATE IN, CONSULT
WITH, RENDER SERVICES FOR OR IN ANY MANNER ENGAGE IN ANY BUSINESS COMPETING WITH
THE BUSINESSES OF THE COMPANY OR ITS SUBSIDIARIES AS SUCH BUSINESSES EXIST OR
ARE IN PROCESS OR BEING PLANNED AS OF THE DATE OF TERMINATION, WITHIN ANY
GEOGRAPHICAL AREA IN WHICH THE COMPANY OR ITS SUBSIDIARIES ENGAGE OR PLAN TO
ENGAGE IN SUCH BUSINESSES.  NOTWITHSTANDING THE FOREGOING, THE NONCOMPETITION
PERIOD SHALL END TWELVE (12) MONTHS FOLLOWING THE DATE OF TERMINATION IF SUCH
TERMINATION IS BY THE COMPANY WITHOUT CAUSE OR DUE TO THE EXECUTIVE GIVING
WRITTEN NOTICE PURSUANT TO SECTION 5.01 OF HIS INTENTION NOT TO EXTEND THE
EMPLOYMENT PERIOD.  IT SHALL NOT BE CONSIDERED A VIOLATION OF THIS SECTION 9.01
FOR THE EXECUTIVE (I) TO BE A PASSIVE OWNER OF NOT MORE THAN 2% OF THE
OUTSTANDING STOCK OF ANY CLASS OF A CORPORATION WHICH IS PUBLICLY TRADED, SO
LONG AS THE EXECUTIVE HAS NO ACTIVE PARTICIPATION IN THE BUSINESS OF SUCH
CORPORATION, OR (II) TO SERVE AS A NONEMPLOYEE DIRECTOR OF FAIRFAX FINANCIAL
HOLDINGS OR ITS SUBSIDIARY ODYSSEY REINSURANCE.


 


SECTION 9.02.  NONSOLICITATION.  THE EXECUTIVE HEREBY AGREES THAT (A) DURING THE
EMPLOYMENT PERIOD AND FOR A PERIOD OF TWO (2) YEARS AFTER THE DATE OF
TERMINATION (THE “NONSOLICITATION PERIOD”) THE EXECUTIVE WILL NOT, DIRECTLY OR
INDIRECTLY THROUGH ANOTHER ENTITY, INDUCE OR ATTEMPT TO INDUCE ANY EMPLOYEE OF
THE COMPANY OR ITS SUBSIDIARIES TO LEAVE THE EMPLOY OF THE COMPANY OR ITS
SUBSIDIARIES, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP BETWEEN THE COMPANY
OR ITS SUBSIDIARIES AND ANY EMPLOYEE THEREOF OR OTHERWISE EMPLOY OR RECEIVE THE
SERVICES OF ANY INDIVIDUAL WHO WAS AN EMPLOYEE OF THE COMPANY OR ITS
SUBSIDIARIES AT ANY TIME DURING SUCH NONSOLICITATION PERIOD OR WITHIN THE
SIX-MONTH PERIOD PRIOR THERETO AND (B) DURING THE NONSOLICITATION PERIOD, THE
EXECUTIVE WILL NOT INDUCE OR ATTEMPT TO INDUCE ANY CUSTOMER, SUPPLIER, CLIENT,
INSURED, REINSURED, REINSURER, BROKER, LICENSEE OR OTHER BUSINESS RELATION OF
THE COMPANY OR ITS SUBSIDIARIES TO CEASE DOING BUSINESS WITH THE COMPANY OR ITS
SUBSIDIARIES.


 


SECTION 9.03.  ENFORCEMENT.  IF, AT THE ENFORCEMENT OF SECTIONS 9.01 OR 9.02, A
COURT HOLDS THAT THE DURATION, SCOPE OR AREA RESTRICTIONS STATED HEREIN ARE
UNREASONABLE UNDER CIRCUMSTANCES THEN EXISTING, THE PARTIES AGREE THAT THE
MAXIMUM DURATION, SCOPE OR AREA REASONABLE

 

6

--------------------------------------------------------------------------------


 


UNDER SUCH CIRCUMSTANCES WILL BE SUBSTITUTED FOR THE STATED DURATION, SCOPE OR
AREA AND THAT THE COURT WILL BE PERMITTED TO REVISE THE RESTRICTIONS CONTAINED
IN THIS SECTION 9 TO COVER THE MAXIMUM DURATION, SCOPE AND AREA PERMITTED BY
LAW.


 


ARTICLE 10


 


EQUITABLE RELIEF


 


SECTION 10.01.  EQUITABLE RELIEF.  THE EXECUTIVE ACKNOWLEDGES THAT (A) THE
COVENANTS CONTAINED HEREIN ARE REASONABLE, (B) THE EXECUTIVE’S SERVICES ARE
UNIQUE, AND (C) A BREACH OR THREATENED BREACH BY HIM OF ANY OF HIS COVENANTS AND
AGREEMENTS WITH THE COMPANY CONTAINED IN SECTIONS 6.01, 7.01, 8.01, 9.01 OR 9.02
COULD CAUSE IRREPARABLE HARM TO THE COMPANY FOR WHICH THEY WOULD HAVE NO
ADEQUATE REMEDY AT LAW.  ACCORDINGLY, AND IN ADDITION TO ANY REMEDIES WHICH THE
COMPANY MAY HAVE AT LAW, IN THE EVENT OF AN ACTUAL OR THREATENED BREACH BY THE
EXECUTIVE OF HIS COVENANTS AND AGREEMENTS CONTAINED IN SECTIONS 6.01, 7.01,
8.01, 9.01 OR 9.02, THE COMPANY SHALL HAVE THE ABSOLUTE RIGHT TO APPLY TO ANY
COURT OF COMPETENT JURISDICTION FOR SUCH INJUNCTIVE OR OTHER EQUITABLE RELIEF AS
SUCH COURT MAY DEEM NECESSARY OR APPROPRIATE IN THE CIRCUMSTANCES.


 


ARTICLE 11


 


EXECUTIVE REPRESENTATIONS


 


SECTION 11.01.  EXECUTIVE REPRESENTATIONS.  THE EXECUTIVE HEREBY REPRESENTS AND
WARRANTS TO THE COMPANY THAT (A) THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT BY THE EXECUTIVE DOES NOT AND WILL NOT CONFLICT WITH, BREACH, VIOLATE
OR CAUSE A DEFAULT UNDER ANY CONTRACT, AGREEMENT, INSTRUMENT, ORDER, JUDGMENT OR
DECREE TO WHICH THE EXECUTIVE IS A PARTY OR BY WHICH HE IS BOUND, (B) THE
EXECUTIVE IS NOT A PARTY TO OR BOUND BY ANY EMPLOYMENT AGREEMENT, NONCOMPETITION
AGREEMENT OR CONFIDENTIALITY AGREEMENT WITH ANY OTHER PERSON AND (C) UPON THE
EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE COMPANY, THIS AGREEMENT WILL BE
THE VALID AND BINDING OBLIGATION OF THE EXECUTIVE, ENFORCEABLE IN ACCORDANCE
WITH ITS TERMS.


 


ARTICLE 12


 


MISCELLANEOUS


 


SECTION 12.01.  REMEDIES.  THE COMPANY WILL HAVE ALL RIGHTS AND REMEDIES SET
FORTH IN THIS AGREEMENT, ALL RIGHTS AND REMEDIES WHICH THE COMPANY HAVE BEEN
GRANTED AT ANY TIME UNDER ANY OTHER AGREEMENT OR CONTACT AND ALL OF THE RIGHTS
WHICH THE COMPANY HAVE UNDER ANY LAW.  THE COMPANY WILL BE ENTITLED TO ENFORCE
SUCH RIGHTS SPECIFICALLY, WITHOUT POSTING A BOND OR OTHER SECURITY, TO RECOVER
DAMAGES BY REASON OF ANY BREACH OF ANY PROVISION OF THIS AGREEMENT

 

7

--------------------------------------------------------------------------------


 


AND TO EXERCISE ALL OTHER RIGHTS GRANTED BY LAW.  THERE ARE CURRENTLY NO
DISCIPLINARY OR GRIEVANCE PROCEDURES IN PLACE, THERE IS NO COLLECTIVE AGREEMENT
IN PLACE, AND THERE IS NO PROBATIONARY PERIOD.


 


SECTION 12.02.  CONSENT TO AMENDMENTS.  THE PROVISIONS OF THIS AGREEMENT MAY BE
AMENDED OR WAIVED ONLY BY A WRITTEN AGREEMENT EXECUTED AND DELIVERED BY THE
COMPANY AND THE EXECUTIVE.  NO OTHER COURSE OF DEALING BETWEEN THE PARTIES TO
THIS AGREEMENT OR ANY DELAY IN EXERCISING ANY RIGHTS HEREUNDER WILL OPERATE AS A
WAIVER OF ANY RIGHTS OF ANY SUCH PARTIES.


 


SECTION 12.03.  SUCCESSORS AND ASSIGNS.  ALL COVENANTS AND AGREEMENTS CONTAINED
IN THIS AGREEMENT BY OR ON BEHALF OF ANY OF THE PARTIES HERETO WILL BIND AND
INURE TO THE BENEFIT OF THE RESPECTIVE SUCCESSORS AND ASSIGNS OF THE PARTIES
HERETO WHETHER SO EXPRESSED OR NOT, PROVIDED THAT THE EXECUTIVE MAY NOT ASSIGN
HIS RIGHTS OR DELEGATE HIS OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE WRITTEN
CONSENT OF THE COMPANY.


 


SECTION 12.04.  SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS
AGREEMENT WILL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE PROHIBITED
BY OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION WILL BE INEFFECTIVE ONLY TO
THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER
OF THIS AGREEMENT.


 


SECTION 12.05.  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED SIMULTANEOUSLY IN
TWO OR MORE COUNTERPARTS, ANY ONE OF WHICH NEED NOT CONTAIN THE SIGNATURES OF
MORE THAN ONE PARTY, BUT ALL OF WHICH COUNTERPARTS TAKEN TOGETHER WILL
CONSTITUTE ONE AND THE SAME AGREEMENT.


 


SECTION 12.06.  DESCRIPTIVE HEADINGS.  THE DESCRIPTIVE HEADINGS OF THIS
AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND DO NOT CONSTITUTE A PART OF THIS
AGREEMENT.


 


SECTION 12.07.  NOTICES.  ALL NOTICES, DEMANDS OR OTHER COMMUNICATIONS TO BE
GIVEN OR DELIVERED UNDER OR BY REASON OF THE PROVISIONS OF THIS AGREEMENT WILL
BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN GIVEN WHEN DELIVERED PERSONALLY TO
THE RECIPIENT, TWO (2) BUSINESS DAYS AFTER THE DATE WHEN SENT TO THE RECIPIENT
BY REPUTABLE EXPRESS COURIER SERVICE (CHARGES PREPAID) OR FOUR (4) BUSINESS DAYS
AFTER THE DATE WHEN MAILED TO THE RECIPIENT BY CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED AND POSTAGE PREPAID.  SUCH NOTICES, DEMANDS AND OTHER
COMMUNICATIONS WILL BE SENT TO THE EXECUTIVE AND TO THE COMPANY AT THE ADDRESSES
SET FORTH BELOW.


 

If to the Executive:

 

To the last address delivered to the Company by the Executive in the manner set
forth herein.

 

8

--------------------------------------------------------------------------------


 

If to the Company:

 

Arch Capital Group Ltd.

 

 

45 Reid Street

 

 

Hamilton HM 12

 

 

Bermuda

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 


SECTION 12.08.  WITHHOLDING.  THE COMPANY MAY WITHHOLD FROM ANY AMOUNTS PAYABLE
UNDER THIS AGREEMENT SUCH FEDERAL, STATE, LOCAL OR FOREIGN TAXES AS SHALL BE
REQUIRED TO BE WITHHELD PURSUANT TO ANY APPLICABLE LAW OR REGULATION.


 


SECTION 12.09.  NO THIRD PARTY BENEFICIARY.  THIS AGREEMENT WILL NOT CONFER ANY
RIGHTS OR REMEDIES UPON ANY PERSON OTHER THAN THE COMPANY, THE EXECUTIVE AND
THEIR RESPECTIVE HEIRS, EXECUTORS, SUCCESSORS AND ASSIGNS.


 


SECTION 12.10.  ENTIRE AGREEMENT.  THIS AGREEMENT (INCLUDING THE DOCUMENTS
REFERRED TO HEREIN) CONSTITUTES THE ENTIRE AGREEMENT AMONG THE PARTIES AND
SUPERSEDES ANY PRIOR UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR AMONG
THE PARTIES, WRITTEN OR ORAL, THAT MAY HAVE RELATED IN ANY WAY TO THE SUBJECT
MATTER HEREOF, INCLUDING THE AGREEMENT, DATED AS OF OCTOBER 23, 2001, AMONG THE
EXECUTIVE, THE COMPANY AND ARCH REINSURANCE LTD.  THIS AGREEMENT SHALL SERVE AS
A WRITTEN STATEMENT OF EMPLOYMENT FOR PURPOSES OF SECTION 6 OF THE BERMUDA
EMPLOYMENT ACT 2000.


 


SECTION 12.11.  CONSTRUCTION.  THE LANGUAGE USED IN THIS AGREEMENT WILL BE
DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL INTENT,
AND NO RULE OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.  ANY
REFERENCE TO ANY FEDERAL, STATE, LOCAL OR FOREIGN STATUTE OR LAW WILL BE DEEMED
ALSO TO REFER TO ALL RULES AND REGULATIONS PROMULGATED THEREUNDER, UNLESS THE
CONTEXT REQUIRES OTHERWISE.  THE USE OF THE WORD “INCLUDING” IN THIS AGREEMENT
MEANS “INCLUDING WITHOUT LIMITATION” AND IS INTENDED BY THE PARTIES TO BE BY WAY
OF EXAMPLE RATHER THAN LIMITATION.


 


SECTION 12.12.  SURVIVAL.  SECTIONS 6.01, 7.01, 8.01 AND ARTICLES 9 AND 12 WILL
SURVIVE AND CONTINUE IN FULL FORCE IN ACCORDANCE WITH THEIR TERMS
NOTWITHSTANDING ANY TERMINATION OF THE EMPLOYMENT PERIOD.


 


SECTION 12.13.  GOVERNING LAW.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY AND INTERPRETATION OF THIS AGREEMENT WILL BE GOVERNED BY THE INTERNAL
LAW OF BERMUDA, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

 

9

--------------------------------------------------------------------------------


 

SECTION 12.14. 409A and 457A.  It is intended that this Agreement will comply
with Sections 409A and 457A of the Internal Revenue Code of 1986, as amended
(the “Code”) (and any regulations and guidelines issued thereunder), to the
extent the Agreement is subject thereto, and the Agreement shall be interpreted
on a basis consistent with such intent.  If an amendment of the Agreement is
necessary in order for it to comply with Section 409A or Section 457A, the
parties hereto will negotiate in good faith to amend the Agreement in a manner
that preserves the original intent of the parties to the extent reasonably
possible.  No action or failure to act, pursuant to this Section 12.14 shall
subject the Company to any claim, liability, or expense, and the Company shall
not have any obligation to indemnify or otherwise protect the Executive from the
obligation to pay any taxes, interest or penalties pursuant to Section 409A or
Section 457A of the Code.

 

Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed on the date of his “separation from service” (within the
meaning of Treasury Regulation Section 1.409A-1(h)) to be a “specified employee”
within the meaning of that term under Section 409A(a)(2)(B) of the Code, then
with regard to any payment that is required to be delayed pursuant to
Section 409A(a)(2)(B) of the Code (after taking into account the applicable
provisions of Treasury Regulation Section 1.409A-1(b)(9)(iii)), the portion, if
any, of such payment so required to be delayed shall not be made prior to the
earlier of (i) the expiration of the six (6)-month period measured from the date
of his “separation from service” or (ii) the date of his death (the “Delay
Period”).  Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section (whether they would have otherwise been payable
in a single sum or in installments in the absence of such delay) shall be paid
or reimbursed to the Executive in a lump sum, and any remaining payments due
under this Agreement shall be paid in accordance with the normal payment dates
specified for them herein.  Whenever payments under this Agreement are to be
made in installments, each such installment shall be deemed to be a separate
payment for purposes of Section 409A of the Code.  In no case will compliance
with this Section by the Company constitute a breach of the Company’s
obligations under this Agreement.

 

With respect to any reimbursement or in-kind benefit arrangements of the Company
and its subsidiaries that constitute deferred compensation for purposes of
Section 409A, except as otherwise permitted by Section 409A, the following
conditions shall be applicable: (i) the amount eligible for reimbursement, or
in-kind benefits provided, under any such arrangement in one calendar year may
not affect the amount eligible for reimbursement, or in-kind benefits to be
provided, under such arrangement in any other calendar year (except that the
health and dental plans may impose a limit on the amount that may be reimbursed
or paid), (ii) any reimbursement must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred, and
(iii) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

 

ARCH CAPITAL GROUP LTD.

 

 

 

 

 

By:

/s/ Constantine Iordanou

 

Name:

Constantine Iordanou

 

Title:

President and Chief Executive Officer

 

 

 

 

 

/s/ Paul B. Ingrey

 

Paul B. Ingrey

 

11

--------------------------------------------------------------------------------
